Judgment unanimously affirmed. Memorandum: Defendant admitted the shotgun killings of his estranged wife and her parents, which were motivated by his dissatisfaction with divorce negotiations, particularly the division of the proceeds of the marital residence. He contends on appeal that the court erred in finding that he was not entitled to the defense of extreme emotional disturbance with respect to the three counts of intentional murder. The two components to that defense are that (1) defendant acted under the influence of extreme emotional disturbance and (2) there was "a reasonable explanation or excuse” for the disturbance, "the reasonableness of which is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be” (Penal Law § 125.25 [1] [a]). Even assuming that defendant met the first requirement, he failed to meet the second (see, People v Casassa, 49 NY2d 668, 678, cert denied 449 US 842).
We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal from judgment of Erie County Court, Dillon, J.—murder, second degree.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.